Citation Nr: 0617433	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  02-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  

3.  Entitlement to service connection for labyrinthitis.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1952 to 
August 1953.  He also had subsequent Army reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issues of entitlement to service connection for 
a lumbosacral spine disability, hearing loss of the left ear, 
labyrinthitis, tinnitus, and vertigo.  


FINDINGS OF FACT

1.  The veteran did not exhibit a chronic lumbosacral spine 
disability in service or arthritis of the lumbosacral spine 
within one year after discharge from such service, and a 
chronic lumbosacral spine disability is not otherwise 
associated with his active military duty.  

2.  The veteran did not exhibit a chronic hearing loss 
disability in his left ear during service or within one year 
after discharge from service, and a chronic left ear hearing 
loss disability is not otherwise associated with his active 
military duty.  

3.  The veteran did not exhibit labyrinthitis in service or 
within one year after discharge from service, and such a 
disorder is not otherwise associated with his active duty.  

4.  The veteran did not exhibit tinnitus in service or within 
one year after discharge from service, and such a disorder is 
not otherwise associated with his active duty.  
5.  The veteran did not exhibit vertigo in service or within 
one year after discharge from service, and such a disorder is 
not otherwise associated with his active duty.  


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability was not incurred or 
aggravated in active service, and arthritis of the 
lumbosacral spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2005).  

2.  Hearing loss of the left ear was not incurred or 
aggravated in active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309, 3.385 
(2005).  

3.  Labyrinthitis was not incurred or aggravated in active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§3.303, 3.307, 3.309 (2005).  

4.  Tinnitus was not incurred or aggravated in service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§3.303, 
3.307, 3.309 (2005).  

5.  Vertigo was not incurred or aggravated in active service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Since the 
enactment of the law, the VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present case, a September 2001 letter informed the 
veteran of the type of evidence necessary to support the 
issues of entitlement to service connection for a lumbosacral 
spine, left ear hearing loss, and tinnitus.  This document 
also notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
these claims but that he must provide enough information so 
that the agency could request the relevant records.  The 
letter also informed the veteran of his opportunity to submit 
"any additional information or evidence that . . . [he] 
want[ed] . . . [the RO] to try to get for . . . [him]."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Also, in a September 2005 letter, the RO informed the veteran 
of the type of evidence necessary to support the issues of 
entitlement to service connection for labyrinthitis and 
vertigo.  In addition, this document notified the veteran 
that the RO would make reasonable efforts to help him obtain 
necessary evidence with regard to these claims but that he 
must provide enough information so that the agency could 
request the relevant records.  The letter also informed the 
veteran of his opportunity to submit "any other evidence or 
information that . . . [he thought would] support [his] 
appeal."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 
2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

The Board acknowledges that the veteran has not received 
notice of the type of evidence necessary to establish the 
degrees of disability (element #4) and the effective dates of 
disability (element #5).  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision of his service connection claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  As will be discussed 
below, the Board finds that the evidence of record does not 
support grants of service connection for a lumbosacral spine 
disability, hearing loss of the left ear, labyrinthitis, 
tinnitus, and vertigo.  In light of the denial of these 
issues, no ratings, or effective dates, of the disorders will 
be assigned.  Thus, there can be no possibility of any 
prejudice to the veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In the 
present case, the September 2001 letter was furnished to the 
veteran prior the agency's initial denial of the issues of 
entitlement to service connection for a lumbosacral spine, 
left ear hearing loss, and tinnitus in February 2002.  As 
such, the timing requirement of VCAA notification was met 
with respect to these claims.  

The Board acknowledges that the September 2005 letter was 
furnished to the veteran after the agency's initial denial of 
the issues of entitlement to service connection for 
labyrinthitis and vertigo in February 2002.  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Importantly, the 
claimant has the right to VCAA content complying notice and 
proper subsequent VA process, and this notification 
requirement has been done, as discussed above.  Although the 
notice provided to the veteran in September 2005 was not 
given prior to the first adjudication of the issues of 
entitlement to service connection for labyrinthitis, the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
these issues were readjudicated by a supplemental statement 
of the case (SSOC) issued in the same month.  Moreover, the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of 
these service connection claims and to respond to VA notices.  
Therefore, the Board finds that to decide these service 
connection issues on appeal at this time would not be 
prejudicial to the veteran.  Neither the veteran nor his 
representative has argued otherwise.  See VAOPGCPREC 7-2004 
(July 16, 2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claims on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  

The Board acknowledges that, during the current appeal, the 
veteran has not been accorded pertinent VA examinations.  In 
the notice of disagreement which was received at the RO in 
February 2002, the veteran's representative asserted that 
"an examination should have been accomplished."  However, 
as will be discussed in the following decision, service 
medical records from the veteran's active and reserve duty 
are negative for the claimed disabilities.  The first 
contemporaneously recorded documentation of diagnoses of the 
disabilities on appeal is dated at least a decade after the 
veteran's separation from service, and the claims folder 
contains no competent evidence of an association between 
these disorders and the veteran's service.  Although in a May 
2001 letter a private physician concluded that the veteran's 
current back problems are the result of an in-service injury 
that he had sustained when he fell from a moving motor 
vehicle, this opinion was based on the veteran's own 
unsubstantiated statements rather than on the available 
service, and post-service, medical records.  The Court has 
specifically held that medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the veteran's self-reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); and Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  

The duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 USCA 5103A(a)(2) (which note that the 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  Consequently, the Board 
concludes that a remand to accord the veteran pertinent VA 
examinations is not necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Additionally, the veteran has pointed to no 
other evidence which has not been obtained.  In fact, 
according to a statement received at the RO in October 2005 
in response to the issuance of the most recent SSOC in 
September 2005, the veteran had no additional evidence to 
submit and wished to waive the 60-day period preceding 
certification of his appeal to the Board.  Consequently, the 
Board will proceed to adjudicate the issues of entitlement to 
service connection for a lumbosacral spine disability, 
hearing loss of the left ear, labyrinthitis, tinnitus, and 
vertigo, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
arthritis and organic diseases of the nervous system, may 
also be established on a presumptive basis by showing that 
the disorder manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  


A.  Lumbosacral Spine

Throughout the current appeal, the veteran has contended that 
he incurred a chronic lumbosacral spine disability as a 
result of having fallen off a moving motor vehicle during his 
active military duty.  He maintains that he did not seek 
medical assistance at the time of the in-service injury 
because the accident occurred on the same day that his father 
died and because he (the veteran) was discharged from service 
on the following day due to family hardship.  According to 
the DD Form 214, Certificate Of Release Or Discharge From 
Active Duty (DD 214), the veteran's primary military 
specialty was defined (by analogy to a related civilian 
occupation) as a light vehicle driver.  

Significantly, however, competent medical evidence of record 
does not support the veteran's assertions that he has a 
chronic lumbosacral spine disability associated with an 
in-service low back injury.  Service medical records are 
negative for complaints of, treatment for, or findings of a 
lumbosacral spine disability.  In particular, the separation 
examination, which was conducted in August 1953, demonstrated 
that the veteran's spine was normal.  Three days later in 
August 1953, the veteran was discharged from active military 
duty with the United States (US) Army and transferred to the 
U.S. Army Reserves.  An October 1958 reserve examination 
demonstrated that the veteran's spine was normal.  

In an October 2001 letter, a private chiropractor noted that 
the veteran had received treatment for various conditions, 
including back pain, at his clinic "approximately 30 years 
ago."  In a November 2003 statement, a cab driver explained 
that, on several occasions "near 1966," he had driven the 
veteran to his medical appointments with this chiropractor.  
However, the cab driver did not discuss the medical reasons 
for these visits.  

Also in November 2003, the veteran's representative informed 
VA that the veteran, in an attempt to obtain his medical 
records, had personally visited the chiropractor's office.  
The chiropractor's son informed the veteran that the 
chiropractor had retired and that the veteran's records were 
no longer available and, in fact, had been burned.  

According to available post-service medical records, in March 
1994, the veteran received private treatment for low back 
pain.  Thereafter, in June 1999, the veteran underwent a VA 
general medical examination at which time he complained of 
back pain.  A physical examination demonstrated degenerative 
joint disease of the vertebral spine with satisfactory 
musculoskeletal function.  The examiner diagnosed, in 
pertinent part, degenerative joint disease.  Subsequent 
private and VA medical records dated through October 2001 
reflect treatment for, and evaluation of, a low back 
disability variously defined as severe low back pain, 
moderate to severe degenerative and spondylotic changes of 
the lumbar spine, discogenic disease at the L4-L5 and L5-S1 
levels, degenerative disc disease throughout the lumbar 
spine, clinical L5 radiculopathy, multi-level radiculopathy 
at the L4 and L5 levels bilaterally, lumbosacral myositis, 
and spinal canal stenosis.  

Significantly, the claims folder contains no competent 
evidence of an association between these diagnosed low back 
disabilities and the veteran's active military duty.  The 
Board acknowledges that, in a May 2001 letter, a private 
physician noted the veteran's complaints of chronic back 
problems since the in-service motor vehicle accident.  The 
physician concluded that the veteran "has been suffering 
from back problems since" the in-service accident.  
Additionally, the doctor expressed his opinion that the 
veteran's "present back condition . . . [was] most probably 
caused by his accident while in military service."  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale" to support his or her opinion.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In the present case, 
the private physician who rendered the May 2001 opinion did 
not indicate that he had had the opportunity to review the 
veteran's claims folders.  Importantly, as the Board has 
discussed in this decision, service medical records are 
negative for complaints of, treatment for, or findings of a 
low back disability.  In fact, the earliest competent 
evidence of treatment for back pain is dated in the early 
1970s, when the veteran received pertinent medical care from 
a private chiropractor.  Furthermore, the first competent 
evidence of a diagnosed low back disability is not dated 
until many years later.  

Clearly, therefore, the private physician's May 2001 opinion 
associating the veteran's current back problems with the 
purported in-service motor vehicle accident was based upon 
statements made by the veteran himself.  Significantly, the 
veteran's history of low back trauma in service is not 
supported by the clinical evidence of record, and there is no 
showing continuity of symptoms from service to the initial 
clinical findings of back pain in the early 1970s.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's 
self-reported and inaccurate history.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); and Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

Consequently, the Board concludes that the competent evidence 
of record does not provide an association between the 
diagnosed lumbosacral spine disabilities and the veteran's 
active military duty.  The preponderance of the evidence in 
this case is, therefore, against the claim for service 
connection for a lumbosacral spine disability.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

B.  Hearing Loss Of The Left Ear

Throughout the current appeal, the veteran has contended that 
he incurred hearing loss in his left ear as a result of loud 
noises to which he was exposed during his active military 
duty.  According to the veteran's DD 214, his primary 
military specialty was described (by analogy to a related 
civilian occupation) as a light vehicle driver.  

Service medical records are negative for complaints of, 
treatment for, or findings of left ear hearing loss.  The 
August 1953 separation examination demonstrated that the 
veteran's hearing acuity in his left ear was normal.  Three 
days thereafter in August 1953, the veteran was discharged 
from active service with the United States (U.S.) Army and 
transferred to the U.S. Army Reserves.  The October 1958 
reserve examination reflected normal hearing acuity in the 
veteran's left ear.  

The first competent evidence of hearing impairment of the 
veteran's left ear is dated in March 1998.  Specifically, VA 
audiological testing completed on the veteran's left ear at 
that time revealed a speech recognition score of 20 percent 
correct as well as the following puretone 
thresholds:  85 decibels at 500 Hertz, 80 decibels at 
1000 Hertz, 85 decibels at 2000 Hertz, 95 decibels at 
3000 Hertz, and 105 decibels at 4000 Hertz.  The examining 
audiologist provided an impression of severe-to-profound 
sensorineural hearing loss and poor speech discrimination 
ability in the veteran's left ear.  

Audiological testing subsequently completed on the veteran's 
left ear in June 1999 confirms these results.  In particular, 
this more recent testing of the veteran's left ear hearing 
acuity revealed a speech recognition score of 38 percent 
correct as well as the following puretone 
thresholds:  85 decibels at 500 Hertz, 80 decibels at 
1000 Hertz, 85 decibels at 2000 Hertz, 95 decibels at 
3000 Hertz, and 105 decibels at 4000 Hertz.  The examining 
audiologist diagnosed severe sensorineural hearing loss in 
the veteran's left ear from 500 Hertz to 4000 Hertz with a 
reduced word recognition score.  
Clearly, the results of the March 1998 and June 1999 VA 
audiological studies indicate that the veteran has impaired 
left ear hearing disability for VA compensation benefit 
purposes.  See 38 C.F.R. § 3.385 (which stipulates that 
impaired hearing disability for VA compensation benefit 
purposes requires competent evidence of auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
of 40 decibels or greater; auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's left ear hearing 
disability with his active military duty, including his 
purported in-service exposure to acoustic trauma.  In this 
regard, the Board acknowledges that the March 1998 VA 
audiological evaluation was conducted pursuant to the 
veteran's December 1997 complaints of chronic hearing loss 
and his purported history of being "in artillery service."  
Also, at the June 1999 VA audiological evaluation, the 
veteran reported experiencing hearing loss in his left ear 
for many years and having had "eleven years of military 
noise exposure while in an artillery unit" without any 
civilian occupational noise exposure.  Importantly, however, 
following the March 1998 and June 1999 audiological 
evaluations, neither audiologist expressed an opinion 
regarding the etiology of the veteran's left ear hearing 
loss.  

In fact, at the VA general medical examination which was 
conducted one day after the VA audiological evaluation in 
June 1999, the veteran himself reported the onset of loss of 
hearing in his left ear only seven years prior to the 
examination.  The examiner diagnosed sensorineural hearing 
loss and referred the reader to the report of the 
"Audiological evaluation" but did not express an opinion 
concerning the etiology of the veteran's hearing impairment.  

Significantly, competent evidence of record indicates that 
the veteran's left ear hearing loss disability began many 
years after his separation from active military duty and is 
not associated in any way to such service, including his 
purported in-service exposure to acoustic trauma.  The 
preponderance of the evidence in this case is, therefore, 
against the claim for service connection for hearing loss of 
the veteran's left ear.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

C.  Labyrinthitis, Tinnitus, And Vertigo

Throughout the current appeal, the veteran has contended that 
he incurred labyrinthitis, tinnitus, and vertigo as a result 
of loud noises to which he was exposed during his active 
military duty.  According to the veteran's DD 214, his 
primary military specialty was described (by analogy to a 
related civilian occupation) as a light vehicle driver.  

Significantly, the claims folder contains no competent 
medical evidence which supports the veteran's assertions that 
he developed labyrinthitis, tinnitus, and vertigo as a result 
of acoustic trauma to which he was exposed during service.  
Service medical records are negative for complaints of, 
treatment for, or findings of any of these disabilities.  The 
August 1953 separation examination demonstrated that the 
veteran's ears and ear drums were normal.  Three days 
thereafter in August 1953, the veteran was discharged from 
active military duty with the United States (US) Army and 
transferred to the U.S. Army Reserves.  The October 1958 
reserve examination reflected normal ears and ear drums.  

According to competent evidence of record, tinnitus and 
vertigo were first diagnosed in October 1997, and 
labyrinthitis was first diagnosed in June 1999.  Additional 
private and VA medical records dated through June 2000 
reflect further treatment for, and evaluation of, tinnitus, 
labyrinthitis, vertigo, dizziness, and loss of balance.  

Significantly, however, the claims folder contains no 
competent evidence of an association between the diagnosed 
labyrinthitis, tinnitus, and vertigo and the veteran's active 
military duty.  The preponderance of the evidence in this 
case is, therefore, against the claims for service connection 
for labyrinthitis, tinnitus, and vertigo.  Thus, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Service connection for a lumbosacral spine disability is 
denied.  

Service connection for hearing loss of the left ear is 
denied.  

Service connection for labyrinthitis is denied.  

Service connection for tinnitus is denied.  






Service connection for vertigo is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


